Citation Nr: 1145419	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  98-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a separate rating for disfigurement of the head, face, and neck from August 30, 2002.

2.  Entitlement to an extraschedular rating for atopic dermatitis with secondary infection and dyshidrotic eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to April 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 1996 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In October 2003, October 2005, and May 2008, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives with respect to the issue of entitlement to a separate rating and the Board may proceed with review on that issue.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an extraschedular rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have disfigurement of the head, face, or neck.


CONCLUSION OF LAW

The criteria for a separate rating for disfigurement of the head, face, or neck have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.118, Diagnostic Code 7800 (prior to October 23, 2008).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

For procedural purposes, the Board notes that service connection is in effect for atopic dermatitis with secondary infection and dyshidrotic eczema ("skin disorder") and that a rating of 50 percent is currently assigned.  The issue before the Board is whether the skin disorder has affected the head, face, or neck in such a manner as to warrant a separate rating for disfigurement of the head, face, and neck.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of a rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

A June 2004 VA examination record reflects the Veteran's history of recurrent atopic dermatitis on the trunk, hands, and neck, which was worsened by exposure to sunlight and hot weather.  Examination revealed no scarring.  

An October 2006 VA examination record indicates that examination revealed no disfigurement; there were none of the eight characteristics of disfigurement due to scars of the head, face, or neck.   

An August 2007 VA treatment record indicates that no lesion or dryness was observed.  

A September 2008 VA examination record reflects findings of papular erythematous rash on the posterior neck.  There was no visible or palpable tissue loss, distortion, asymmetry, or disfigurement of the neck.  The examiner noted that there was no visible or palpable tissue loss, distortion, asymmetry, or disfigurement on the face, nose, chin, forehead, eyes, or head.  

March and May 2009 VA treatment records indicate that no lesion or dryness was observed.  

Disfigurement of the head, face, and neck is rated under Diagnostic Code (DC) 7800.  The Board notes that on September 23, 2008, VA amended certain criteria for evaluating the skin.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the amendments are only effective for claims filed on or after October 23, 2008, or in cases where the Veteran has requested review under the "new" rating criteria.  In this case, the claim was filed prior to October 23, 2008, and the Veteran has not requested review under the new rating criteria.  Thus, the rating criteria in effect prior to October 23, 2008, are applicable.  

Under DC 7800, a 10 percent rating is provided when there is one characteristic of disfigurement.  A 30 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  The eight characteristics of disfigurement, for purposes of evaluation, are: Scar 5 or more inches (13 or more centimeters) in length Scar at least one-quarter inch (0.6 centimeter) wide at widest part Surface contour of scar elevated or depressed on palpation Scar adherent to underlying tissue Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters) Underlying tissue missing in an area exceeding six square inches (39 square centimeters) Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters) (Note 1) 

In this case, although the evidence suggests that the Veteran's service-connected skin disorder affects the head, face, and neck, there is no evidence, to include history, of disfigurement of the head, face, or neck, as defined by DC 7800.  Thus, a separate compensable rating is not warranted.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction (AOJ), VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In the present case, the unfavorable AOJ decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  Where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The Board finds the Veteran was provided such notice and the record reflects that the purpose of the notice was not frustrated.  In an April 2004 letter, the RO informed the Veteran that to establish entitlement to an increased evaluation for his service-connected skin disability, the evidence must show that his condition had gotten worse.  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination if necessary.  In a June 2008 letter, the Veteran was informed how disability ratings and effective dates are assigned.  In a February 2010 supplemental statement of the case, the Veteran was provided the applicable regulations relating to rating disfigurement of the head, face, and neck.  The Board acknowledges that the Veteran was not specifically provided notice of DC 7800 until the February 2010 supplemental statement of the case.  However, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim, and the record indicates that the representative was aware of the requirements for a compensable rating based on disfigurement as of at least September 2005.  See September 2005 Post-Remand Brief.  See also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, the Board finds the appellant had actual knowledge of what was necessary to substantiate the claim for a compensable separate rating and, as such, that he had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication was not affected.  

VA has obtained VA treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the existence of disfigurement, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that there are outstanding Vet Center records.  The Board finds these records are not relevant to the matter adjudicated herein, however; there is no indication that the Vet Center records would provide any competent evidence pertaining to the existence of disfigurement, and based on the consistent medical findings of no disfigurement, the Board finds the absence of these records results in no prejudice.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board acknowledges that the VA examiners did not specifically report the absence of each of the eight characteristics of disfigurement, as requested in the previous Board remands.  The record indicates that the 2008 examiner was provided with notice of the eight characteristics of disfigurement, however, and the Board finds his specific finding of no disfigurement is sufficient for adjudicative purposes.  Additionally, although it is unclear whether the 2006 examiner was provided notice of the eight characteristics of disfigurement, the examiner reviewed the claims file, which included DC 7800, and the Board finds it is reasonable to assume the examiner is aware of the criteria for disfigurement based on his experience and training as a VA physician.  

In sum, the Board finds VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A separate rating for disfigurement of the head, face, and neck is denied.  


REMAND

The Board previously remanded this matter, in part, to obtain Vet Center records from the Vet Center.  Review indicates that the AMC attempted to obtain the Vet Center records but were unable to do so due to lack of response from the Vet Center.  The AMC then determined that the records were unavailable.  Per 
38 C.F.R. § 3.159(c)(2), "VA [must] make as many requests as are necessary to obtain relevant records from a Federal department or agency," only ending its efforts to obtain records if VA "concludes that the records do not exist or that further efforts to obtain the records would be futile."  "Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them."  In this case, the Board finds the evidence does not clearly indicate that the records do not exist or that further efforts would be futile: the fact that no response was received is not sufficient.  Thus, the records should again be requested.  

Additionally, it is unclear whether the Veteran has ever received Vocational Rehabilitation services.  See September 2000 VA treatment records.  As the records are potentially relevant, they should be requested and obtained if available.  

Accordingly, the case is REMANDED for the following action:

1.  Request all available records or notes from employment counseling at the Vet Center in 2000.  A negative reply should be received before it is determined that the records are unavailable.  If the records are unavailable, the Veteran should be so informed. 

2.  Request a copy of the Veteran's Vocational Rehabilitation file and associate all relevant records with the claims file.

3.  If and only if additional evidence is obtained that the Veteran's skin disorder interfered with his employment while this claim has been pending, submit the Veteran's skin disorder to an appropriate VA officer for extraschedular consideration.

4.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


